Citation Nr: 0727449	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-10 324	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION



The veteran served on active duty from February 1941 to 
December 1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision in which the RO, inter alia, 
granted service connection for PTSD, assigned an initial 
rating of 50 percent, effective February 18, 2005.  In 
September 2005, the veteran filed a notice of disagreement 
(NOD) with the initial rating assigned for PTSD.  A statement 
of the case (SOC) was issued in February 2006, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in March 2006.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1941 to December 1944.

2.  On August 21, 2007 the RO in Buffalo, New York notified 
the Board that the appellant died in May 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


